FILED
                                                                   U.S. Bankruptcy Appellate Panel
                                                                         of the Tenth Circuit

                                                                     September 2, 2015
                            NOT FOR PUBLICATION                        Blaine F. Bates
                                                                           Clerk
           UNITED STATES BANKRUPTCY APPELLATE PANEL
                           OF THE TENTH CIRCUIT



                                                    BAP No. CO-14-045
IN RE GALEN LEMAR AMERSON,
officer, director, shareholder BOS, Inc.,
member See the Signs, LLC, and
FRANCES MOORER SCOTT, officer,
director, shareholder BOS, Inc.,
member Experiential Learning Tools,
LLC, member TWP LLC, former
member See the Signs, LLC, member
Clear & Free, LLC, member GAPPE,
LLC,
             Debtors.


GALEN LEMAR AMERSON and                             Bankr. No. 12-17345
FRANCES MOORER SCOTT,                                   Chapter 7
             Appellants,
      v.                                                 OPINION *
DENNIS W. KING, Chapter 7 Trustee,
BETTY QUINN MOORER, SEALE E.
MOORER, JR., and TAMARA D.
MOORER,
             Appellees.


Before CORNISH, NUGENT, and SOMERS, Bankruptcy Judges.


CORNISH, Bankruptcy Judge.
      The debtors appeal the bankruptcy court’s order and judgment granting the
Chapter 7 trustee’s motion to approve a settlement agreement. The settlement


*
       This unpublished opinion may be cited for its persuasive value, but is not
precedential, except under the doctrines of law of the case, claim preclusion, and
issue preclusion. 10th Cir. BAP L.R. 8026-6.
agreement relates to one of the debtors’ interests under her deceased father’s
estate plan and a probate contest thereof. That debtor’s father died two months
before the debtors filed their Chapter 7 petition, but debtors did not disclose any
potential inheritance in their bankruptcy filings or to the trustee. On appeal, the
debtors argue any property interest they have as a result of decedent’s death is not
property of the estate. The debtors further argue that the bankruptcy court’s order
approving the settlement should be reversed because the settlement payment to
the bankruptcy estate was too low, and therefore, somehow violates their civil and
constitutional rights. Having reviewed the record and applicable law, we affirm
the bankruptcy court’s order.
I.    BACKGROUND 1
      Galen Lemar Amerson and Frances Moorer Scott (collectively “Debtors,”
individually “Amerson” or “Scott”) filed their Chapter 7 petition in April 2012.
About two months prior to seeking bankruptcy protection, Scott’s father, Seale A.
Moorer, Sr. (“Decedent”), died leaving a last will and testament dated January 9,
2012. The will was a “pour-over will” that transferred any assets Decedent held
outside of trust to a revocable or living trust that was created simultaneously with
the will (for simplicity, the will and trust will be collectively referred to as the
“2012 Will”).2 Decedent created the revocable trust to avoid probate of his
assets, and the 2012 Will purportedly superseded a will Decedent executed in
1983 (“1983 Will,” and together with the 2012 Will, the “Wills”).
      Under the provisions of both the 2012 Will and the 1983 Will, at
Decedent’s death, his assets were to be placed in a trust created primarily for the


1
      Unless otherwise indicated, this factual description is taken from the
bankruptcy court’s Order Granting Trustee’s Motion to Approve Settlement
(“Order Approving Settlement”), in Appellants’ Amended App. at 40.
2
       We realize that in some circumstances revocable trusts and wills are
treated differently for bankruptcy purposes, but here the difference in form does
not change the analysis.

                                          -2-
benefit of Scott’s mother, but Scott was given an interest in the remainder of the
trust principal if she survived her mother. 3 The primary changes made to
Decedent’s 1983 estate planning scheme by the 2012 Will were ostensibly to take
advantage of changes in estate tax law. Debtors did not schedule any interest
related to Decedent’s death on their Schedule B, notwithstanding that the 2012
Will had been submitted for probate in Florida in February 2012, and Scott
acknowledged receipt of the notice of administration in March 2012.
      At the meeting of creditors in May 2012, Dennis King, the Chapter 7
trustee (“Trustee”), questioned Debtors regarding the existence of any possible
inheritances, but Debtors did not disclose Decedent’s recent death or any possible
interest in his estate. Trustee also informed Debtors that “If you find you’re
going to inherit money, win the lottery, someone leaves you life insurance in the
next six months, you need to let me know.”4 Scott acknowledged she understood
this obligation.
      While Debtors’ Chapter 7 case was pending, Scott and her half-sister,
Martha Moorer Wise (“Wise”), filed suit in Florida (the “Probate Contest”)
against her mother, brother, and sister-in-law (the “Probate Defendants”). Scott
contested the 2012 Will on the basis that Decedent lacked testamentary capacity
and was subject to undue influence, 5 and sought to reinstate the 1983 Will, or to


3
       Scott’s mother was to receive all income from the trust and, if necessary,
the trust principal could be distributed for her health, maintenance, and support.
The best explanation of the trusts created under the Wills is contained in a letter
from the attorney who drafted the 2012 estate planning documents to the Florida
Bar Attorney Consumer Assistance Program after Scott filed a complaint against
him (“Bar Complaint Response”). See Letter from F. Edward Johnson to
Francisco-Javier P. Digon-Greer (Apr. 5, 2012), in Appellee’s App. at 74.
4
      Order Approving Settlement at 3, in Appellants’ Amended App. at 42.
5
       Technically, Scott filed a “Counter Petition for Administration and Petition
for revocation of Probate of Will Dated January 9, 2012” in the probate
proceedings, together with a regular civil “Complaint for Revocation of Trust
dated January 9, 2012.” See Trustee’s Motion to Approve Settlement of Adversary
                                                                      (continued...)

                                         -3-
have Decedent’s estate pass by intestacy. Two provisions in the 2012 Will that
were not in the 1983 Will likely motivated Scott to file the Probate Contest.
First, the 2012 Will gave Scott’s mother a limited or special power of
appointment over the trust principal, which effectively gave her the right to
disinherit Scott by executing the power.6 And second, instead of distributing
Scott’s share to her outright upon her mother’s death, the 2012 Will left Scott’s
share in a spendthrift trust for her benefit.7 Scott did not notify Trustee that she
had filed the Probate Contest in June 2012, only a month after the meeting of
creditors.
      The bankruptcy court granted Debtors a discharge in August 2012. Trustee
then filed a no-asset report in October 2012, and the case was closed in December
2012. About a week later, Scott filed a pro se Chapter 13 case. Again, Scott did
not initially disclose her interest under Decedent’s 2012 or 1983 Wills or the
Probate Contest she filed. However, in February 2013, Scott amended her
Chapter 13 Schedule B to reflect the Probate Contest, but valued it as
Unknown/$0. On motion by the Chapter 13 trustee, Scott’s Chapter 13 case was
dismissed for bad faith and closed in April 2013.
      Meanwhile, in December 2012, Debtors filed a motion to reopen their
Chapter 7 case to amend their Schedule B to disclose a claim for wrongful
foreclosure against their mortgage lender.8 In March 2013, Debtors finally


5
      (...continued)
Probate Proceeding and Civil Action Concerning the January 9, 2012 Will and
Trust of Seale A. Moorer, Sr. (“Motion to Approve”) ¶ 8, at 2, in Appellants’
Amended App. at 52.
6
      See Letter from Douglas W. Brown to Dennis W. King, Trustee (Sept. 27,
2013) at 3-4, in Appellee’s App. at 56-57.
7
      See Letter from F. Edward Johnson to Francisco-Javier P. Digon-Greer
(Apr. 5, 2012) at 4, in Appellee’s App. at 77.
8
      See Amended Debtors Motion to Reopen Bankruptcy Case, in Appellants’
                                                                (continued...)

                                         -4-
amended their Chapter 7 Statement of Financial Affairs and Schedule B to include
the Probate Contest, but claimed the value was unknown or $0.00. 9 Debtors then
directly informed Trustee about the possible inheritance and the Probate Contest
by letter dated April 5, 2013.10 The bankruptcy court subsequently reopened the
Chapter 7 case, Trustee was reappointed, and he withdrew his no-asset report.
Debtors filed a second amended Schedule B that did not include the Probate
Contest, but then filed a third amended Schedule B in November 2013 that again
listed the Probate Contest with a value of zero.
      After the Probate Defendants’ Florida counsel learned of Scott’s Chapter 7
case, he retained local Colorado counsel to engage in settlement discussions with
Trustee.11 Trustee then retained local counsel in Florida and reached a proposed
settlement with the Probate Defendants. On February 4, 2014, Trustee filed a
motion to approve the settlement in the bankruptcy court (“Motion to
Approve”).12 Pursuant to the Settlement Agreement, the estate was to receive
$100,000, plus up to $6,000 to pay Trustee’s fees and expenses related to
obtaining approval of the settlement from the bankruptcy court.13 In his Motion


8
    (...continued)
Amended App. at 31.
9
      See Amended Schedule B, in Appellants’ Amended App. at 35; Amended
Statement of Financial Affairs, in Appellants’ Amended App. at 36.
10
      Letter from Galen LeMar Amerson and Frances Moorer Scott to Dennis W.
King, Trustee (Apr. 5, 2013), in Appellee’s App. at 215.
11
       Transcript of Evidentiary Hearing on Trustee’s Motion to Approve
Settlement and Debtors’ Objection Thereto held on June 10, 2014 (“Transcript”)
at 19, in Appellants’ Amended App. at 320.
12
      Motion to Approve, in Appellants’ Amended App. at 51. A settlement of
the Probate Contest was reached by way of court ordered mediation, and the
agreement was eventually approved by the Florida probate court. The Probate
Defendants reached the same settlement with Scott’s half-sister Wise.
13
     As noted in the Order Approving Settlement Agreement, the settlement
amount was increased from $75,000 to $100,000 after the filing of the Motion to
                                                                    (continued...)

                                        -5-
to Approve, Trustee argued the litigation would be complicated, expensive, and
time consuming, and that the estate was not likely to succeed on the merits of the
claim. Further, Trustee represented the Settlement Agreement was the product of
an arms-length negotiation between the parties that took into account the disputed
factual and legal issues, as well as the time value of the bankruptcy estate’s
claims.
      Debtors, acting pro se, responded to Trustee’s Motion to Approve with a
motion opposing the Settlement Agreement as “UNAUTHORIZED and VOID.” 14
With mediation of the Probate Contest scheduled for February 13, 2014 in
Florida, Debtors asked the bankruptcy court to hold an emergency hearing on
their motion. They sought to have the bankruptcy court require the Trustee to
abandon the estate’s interest in the Probate Contest because Trustee had “no
authority to squander . . . possible future assets in a compromise for a small
fraction of [Scott’s] inheritance for the convenience of and in exchange for
enticements, compensation and/or in response to intimidation by the
respondents.”15 The bankruptcy court immediately entered an order denying
Debtors’ request for emergency hearing, determining that any right Scott had to
an inheritance was property of the bankruptcy estate, and advising that it would
set a hearing on Trustee’s Motion to Approve in due course. 16




13
      (...continued)
Approve. The full agreement is contained in the Mediated Settlement Agreement.
Appellee’s App. at 41.
14
       Debtors Affidavit Opposing Unauthorized and Therefore Void Settlement
Offer in Seale A. Moorer Sr.’s Probate Estate Case & Motion for Emergency
Hearing/Consideration by Court & Motion to Abandon the Probate Estate Case ¶
34, at 6, in Appellants’ Amended App. at 67.
15
      Id. ¶ 13, at 11-12, in Appellants’ Amended App. at 72-73.
16
      Order on Debtors’ Motion for Emergency Hearing, in Appellee’s App. at
24.

                                         -6-
       Debtors then retained counsel and filed an objection to Trustee’s Motion to
Approve.17 Notwithstanding their probate-claim valuation of zero on Schedule B,
the main thrust of Debtors’ objection was that Trustee’s proposed compromise for
$75,000 was “preposterous” and “ridiculously low,” because the actual value of
the Probate Contest was “about 3.1 million dollars (the remainder interest in a
trust) of which . . . Scott has a one-third interest.” 18
       In June 2014, the bankruptcy court held an evidentiary hearing on Trustee’s
Motion to Approve. Debtors did not appear at the hearing to testify in support of
their objection, but the bankruptcy court heard the testimony of three witnesses:
1) Trustee, 2) Scott’s former attorney in the Probate Contest, and 3) the Probate
Defendants’ counsel in the Probate Contest. After hearing the testimony of the
witnesses and taking evidence, the bankruptcy court concluded continuing
litigation in the Probate Contest would be complex and expensive, and that
probable success on the merits was low. Therefore, the bankruptcy court entered
its order granting Trustee’s Motion to Approve (“Order Approving Settlement”)
on July 24, 2014. On August 6, 2014, Debtors filed a motion to extend time to
appeal, which the bankruptcy court granted, extending the deadline until
September 1, 2014. Debtors timely filed their notice of appeal to this Court on
August 29, 2014. 19




17
      Objection to Trustee’s Motion to Approve Settlement Agreement, in
Appellee’s App. at 241.
18
       Id. at 1-2, in Appellee’s App. at 241-42.
19
       Trustee King is the only appellee to file a brief or appendix and to appear at
oral argument.

                                            -7-
II.    APPELLATE JURISDICTION
       This Court has jurisdiction to hear timely filed appeals from “final
judgments, orders, and decrees” of bankruptcy courts within the Tenth Circuit,
unless one of the parties elects to have the district court hear the appeal. 20
Neither party elected to have this appeal heard by the United States District Court
for the District of Colorado. The parties have therefore consented to appellate
review by this Court.
       A decision is considered final “if it ‘ends the litigation on the merits and
leaves nothing for the court to do but execute the judgment.’”21 Here, the
bankruptcy court’s Order Approving Settlement of Scott’s interest in the Probate
Contest is final for purposes of review. 22
III.   STANDARD OF REVIEW
       For purposes of standard of review, decisions by trial courts are
traditionally divided into three categories, denominated: 1) questions of law,
which are reviewable de novo; 2) questions of fact, which are reviewable for clear
error; and 3) matters of discretion, which are reviewable for abuse of discretion. 23
The first issue raised on appeal by Debtors is whether Scott’s interest under
Decedent’s Wills or in the Probate Contest is property of the estate. Whether an




20
       28 U.S.C. § 158(a)(1), (b)(1), and (c)(1); Fed. R. Bankr. P. 8001(e) (now at
Fed. R. Bankr. P. 8005, effective Dec. 1, 2014); 10th Cir. BAP L.R. 8001–3 (now
at 10th Cir. BAP L.R. 8005-1, effective Dec. 1, 2014).
21
      Quackenbush v. Allstate Ins. Co., 517 U.S. 706, 712 (1996) (quoting Catlin
v. United States, 324 U.S. 229, 233 (1945)).
22
       In re The Bennett Funding Grp., Inc., 439 F.3d 155, 160 (2d Cir. 2006) (a
bankruptcy court order approving a settlement that brings litigation between the
parties to an end is a final order).
23
      Pierce v. Underwood, 487 U.S. 552, 558 (1988); Fowler Bros. v. Young (In
re Young), 91 F.3d 1367, 1370 (10th Cir. 1996).

                                          -8-
asset is property of the estate is a legal question subject to de novo review. 24 De
novo review requires an independent determination of the issues, giving no
special weight to the trial court’s decision.25 The second issue on appeal is
whether the bankruptcy court erred in granting Trustee’s Motion to Approve the
Settlement Agreement. We review a bankruptcy court’s approval or disapproval
of a proposed settlement for abuse of discretion.26 “Under the abuse of discretion
standard: ‘a trial court’s decision will not be disturbed unless the appellate court
has a definite and firm conviction that the lower court made a clear error of
judgment or exceeded the bounds of permissible choice in the circumstances.’” 27
IV.   ANALYSIS
      A.     Property of the Estate
      On appeal, Debtors argue any inheritance due under Decedent’s Wills and
any interest in the Probate Contest is not property of the estate. Trustee asserts
Debtors did not raise this issue in their objection to the Motion to Approve, in
their pretrial statement, or at trial. As a result, Trustee argues Debtors have
waived this issue and may not argue it on appeal.28 But we are not convinced
Debtors should be barred from seeking appellate review of this issue. While it is
true the bankruptcy court did not rule on the issue in its Order Approving
Settlement, it did so previously in its order denying the motion Debtors filed


24
      In re Wise, 346 F.3d 1239, 1241 (10th Cir. 2003).
25
      Salve Regina Coll. v. Russell, 499 U.S. 225, 238 (1991).
26
       Reiss v. Hagmann, 881 F.2d 890, 891-92 (10th Cir. 1989) (A bankruptcy
court’s approval of a settlement “may be disturbed only when it achieves an
unjust result amounting to a clear abuse of discretion.”); In re Kopexa Realty
Venture Co., 213 B.R. 1020, 1022 (10th Cir. BAP 1997) (approval of settlement
reversible only when it amounts to clear abuse of discretion).
27
       Moothart v. Bell, 21 F.3d 1499, 1504 (10th Cir. 1994) (quoting McEwen v.
City of Norman, 926 F.2d 1539, 1553-54 (10th Cir. 1991)).
28
      Brief of Appellee Dennis W. King, Chapter 7 Trustee (“Response Brief”) at
13.

                                          -9-
opposing the Settlement Agreement and requesting an emergency hearing. In that
order, the bankruptcy court clearly ruled the interests were property of the
estate,29 and because such determination is a legal one, there would have been no
need for testimony or evidence at the subsequent hearing on Trustee’s Motion to
Approve. Therefore, we will review the bankruptcy court’s determination that
Scott’s interests deriving from Decedent’s death are property of the estate. 30
         Section 541(a) of the Bankruptcy Code is very broad in nature and includes
in the bankruptcy estate all kinds of property, legal and equitable, tangible or
intangible. “[T]he term ‘property’ has been construed most generously and an
interest is not outside its reach because it is novel or contingent or because
enjoyment must be postponed.”31 Additionally, “the mere opportunity to receive
an economic benefit in the future is property with value under the [Bankruptcy]
Code.”32 The United States Court of Appeals for the Tenth Circuit (“Tenth
Circuit”) has held that “[e]very conceivable interest of the debtor, future,

29
         Order on Debtors’ Motion for Emergency Hearing at 1, in Appellee’s App.
at 24.
30
        In support of his waiver argument, Trustee points only to Lyons v. Jefferson
Bank & Trust, 994 F.2d 716, 720-21 (10th Cir. 1993), for the proposition that
issues not raised at trial cannot be considered on appeal absent unusual
circumstances. See Response Brief at 13. But as explained above, such authority
is not entirely applicable here because the bankruptcy court addressed the issue in
a prior order. See Folks v. State Farm Mut. Auto. Ins. Co., 784 F.3d 730, 739
(10th Cir. 2015) (raising issue and seeking a ruling required to preserve argument
for appellate review). Additionally, because Trustee’s Motion to Approve was
still pending when the order denying Debtors’ motion was entered, the bankruptcy
court’s ruling may not have been a final appealable order. Further, the
bankruptcy court’s determination regarding property of the estate in this case is a
legal one, and to the extent it may be viewed as in the nature of a partial summary
judgment, it would likely be one that is appealable following final judgment. See
Stewart v. Beach, 701 F.3d 1322, 1328-29 (10th Cir. 2012); Copar Pumice Co. v.
Morris, 639 F.3d 1025, 1031 (10th Cir. 2011); Haberman v. Hartford Ins. Grp.,
443 F.3d 1257, 1264 (10th Cir. 2006).
31
      Segal v. Rochelle, 382 U.S. 375, 379 (1966) (internal quotation marks
omitted) (interpreting term “property” under section 70a(5) of the Bankruptcy
Act).
32
       In re Majestic Star Casino, LLC, 716 F.3d 736, 750-51 (3d Cir. 2013)
(internal quotation marks omitted).

                                         -10-
nonpossessory, contingent, speculative, and derivative, is within reach of 11
U.S.C. § 541.” 33
       Scott acquired any interests she holds under the Wills or in the Probate
Contest thereof at the time of Decedent’s death.34 Decedent died two months
before Debtors filed their Chapter 7 petition, and therefore the interests are within
the reach of § 541. Debtors believe that because they did not actually receive any
distributions prepetition, or within the six month period following the petition
date,35 that Scott’s interest is not included in the bankruptcy estate. But the fact
that actual enjoyment of her property interests is postponed until some time in the
future, or is subject to contingencies, does not change the result under § 541. As
the Tenth Circuit has explained, “[E]ven contingent interests that may or may not
vest for years at the time of their creation are not necessarily excluded.” 36
Postponed enjoyment and contingencies affect the value of the property interest;
they do not prevent the property from being included in the estate. 37 Therefore,
absent any exceptions, Scott’s interests under Decedent’s Wills or in the Probate
Contest thereof are property of the bankruptcy estate.
       At oral argument, counsel for Debtors asserted any inheritance interest due
Scott is excluded from the estate pursuant to the exception stated in § 541(c)(2)

33
      In re Dittmar, 618 F.3d 1199, 1207 (10th Cir. 2010) (quoting In re Yonikus,
996 F.2d 866, 869 (7th Cir. 1993)).
34
      See Fla. Stat. Ann. § 732.514 (West 2002) (devises vest at testator’s death
unless the will provides that some other event must happen before a devise vests).
35
       Debtors also misinterpret § 541(a)(5)(A), which includes in the bankruptcy
estate a bequest, devise, or inheritance that a debtor becomes entitled to within
180 days after the petition is filed. Again, it is the date upon which a debtor
becomes vested in such interest, and not actual receipt of the property, that causes
inclusion of this type of interest in the estate, notwithstanding that it has been
acquired post-petition.
36
      See In re Dittmar, 618 F.3d at 1207 (citing In re Yeary, 55 F.3d 504, 505,
508-09 (10th Cir. 1995)).
37
    In re Knight, 164 B.R. 372, 375 (Bankr. S.D. Fla. 1994) (citing In re
Newman, 88 B.R. 191, 192 (Bankr. C.D. Ill. 1987)).

                                         -11-
because the trust terms under the 2012 Will contain a spendthrift trust provision
recognized by Florida law. We strongly disagree. While it is true that we apply
Florida law here to determine property interests under the Wills, 38 and that it
recognizes spendthrift trust provisions,39 there are numerous problems with this
argument.
      First, in order to preserve an argument for appellate review, a litigant must
raise an issue and seek a ruling by the trial court. 40 Here, Debtors did not present
the spendthrift exception argument to the bankruptcy court. Second, even if
Debtors had presented the argument to the bankruptcy court, they did not
adequately present the argument to this Court. The argument was not sufficiently
addressed in the briefs Debtors filed on appeal, only at oral argument. Debtors
apparently believe that merely mentioning the words “spendthrift trust” is
sufficient. It is not, and a party waives those arguments that its opening brief
inadequately addresses. 41
      In their Opening Brief, which they filed pro se, Debtors indicate the
Decedent’s Will contains a spendthrift provision,42 but they do not specifically
argue the spendthrift provision excludes Scott’s interest from the bankruptcy
estate. We are aware that courts are generally obliged to construe pro se

38
      In re Howley, 446 B.R. 506, 510 & n.12 (Bankr. D. Kan. 2011) (for
purposes of § 541, courts analyze property interests under state law, since
“Congress has generally left the determination of property rights in assets of a
bankrupt’s estate to state law”) (citing Butner v. United States, 440 U.S. 48, 55
(1979)).
39
      See Fla. Stat. Ann. § 736.0502 (West 2007); Menotte v. Brown (In re
Brown), 303 F.3d 1261, 1265 (11th Cir. 2002) (Florida law recognizes and
enforces valid spendthrift trusts as long as beneficiaries cannot exercise control or
dominion over the assets).
40
       Folks v. State Farm Mut. Auto. Ins. Co., 784 F.3d 730, 739 (10th Cir. 2015)
(raising issue and seeking a ruling are required to preserve argument for appellate
review).
41
      Harsco Corp. v. Renner, 475 F.3d 1179, 1190 (10th Cir. 2007).
42
      See Brief of Appellants at 20, 41.

                                         -12-
pleadings liberally.43 But, at the same time, it is not the proper function of the
courts to assume the role of advocate for the pro se litigant44 by constructing
arguments and searching the record,45 and we will not do so here. 46
         B.    Approval of Settlement Agreement
         A settlement agreement may be approved if it is fair and equitable and in
the best interests of the estate;47 it is not required to be the “best result
obtainable.”48 The bankruptcy court’s charge is to ensure the trustee exercised
sound business judgment in reaching the compromise, not to second guess the
trustee. 49
The Tenth Circuit standard for determining whether a settlement in a bankruptcy
case should be approved is a four-part test articulated by this Court in In re




43
      See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam); Hall v.
Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).
44
       United States v. Pinson, 584 F.3d 972, 975 (10th Cir. 2009) (“[W]e must
construe [a pro se litigant’s] arguments liberally; this rule of liberal construction
stops, however, at the point at which we begin to serve as his advocate.”).
45
         Garrett v. Selby Connor Maddux & Janer, 425 F.3d 836, 840 (10th Cir.
2005).
46
       Additionally, we note that it is inconsistent for Scott to file a Probate
Contest seeking to set aside the Decedent’s Wills and at the same time attempt to
benefit from the provisions thereunder to claim her interests are not part of the
bankruptcy estate. This is especially true in light of the fact that Debtors never
disclosed any interests under the Wills or the Probate Contest until after they
received their discharge and their case was closed. Because an interest in a
spendthrift trust is excluded from the estate rather than being exempt, we realize
the bankruptcy schedules do not work perfectly in this situation. But we see
debtors as obligated to disclose all of their property interests, even if they
“believe their assets are worthless or are unavailable to the bankruptcy estate.”
United States v. Kurlemann, 736 F.3d 439, 451 (6th Cir. 2013) (quoting United
States v. Van Allen, 524 F.3d 814, 822 (7th Cir. 2008)).
47
      Kaiser Steel Corp. v. Frates (In re Kaiser Steel Corp.), 105 B.R. 971, 976
(D. Colo. 1989).
48
         Ritchie Capital Mgmt., L.L.C. v. Kelley, 785 F.3d 273, 278 (8th Cir. 2015).
49
         In re Indian Motocycle Co., 289 B.R. 269, 282-83 (1st Cir. 2003).

                                          -13-
Kopexa Realty Venture Co.50 Trustee is the party with the burden of proving the
proposed settlement should be approved based on these factors:
         1.    the probable success of the underlying litigation on the merits;
         2.    the possible difficulty in collection of a judgment;
         3.    the complexity and expense of the litigation; and
         4.    the interests of creditors in deference to their reasonable views. 51
         Applying the Kopexa Realty factors to this case, the bankruptcy court
explained that the possible difficulty in collecting a judgment was not a factor, as
the money was held in a trust. Likewise, the bankruptcy court noted that the
interests of creditors was not a factor because no creditor objected to the
Settlement Agreement. As a result, in order to determine whether the Settlement
Agreement should be approved, the bankruptcy court focused on the probable
success of the underlying litigation and the complexity and expense of that
litigation.
         The bankruptcy court determined Trustee’s probable success in the
underlying litigation was low, and thus favored settlement. It found:
         As to key relevant issues here, both attorneys agreed that the matter
         is complex, emotionally-charged litigation where the eventual
         outcome cannot be known with certainty. However, after the Court’s
         consideration of the evidence, the Court finds [Probate Defendants’
         attorney’s] assessment of the Probate Suit more thorough and
         persuasive than that of [Scott’s probate attorney]. Based on the
         evidence presented by the Trustee and the Debtors, the Court finds
         that there is a low probability of the Trustee succeeding on the merits
         of the Probate Suit. 52


50
      213 B.R. 1020 (10th Cir. BAP 1997). See also Protective Comm. for
Indep. Stockholders of TMT Trailer Ferry, Inc. v. Anderson, 390 U.S. 414, 424-25
(1968).
51
         In re Kopexa Realty Venture Co., 213 B.R. 1020, 1022 (10th Cir. BAP
1997).
52
      Order Approving Settlement at 6, in Appellants’ Amended App. at 45. As
an appellate court, we must defer to the bankruptcy court’s findings when they are
based on determinations regarding the credibility of witnesses. In re Vaughn, 765
                                                                      (continued...)

                                           -14-
In support of this conclusion, the bankruptcy court noted there is a strong
presumption under Florida law honoring a decedent’s final will and no hard
evidence that Decedent lacked testamentary capacity or that undue influence was
exercised. Further, the bankruptcy court found Trustee did not have a credible
witness in Scott. The bankruptcy court was also concerned that based on
Debtors’ nondisclosure of the suit and subsequent valuation of zero in her
bankruptcy filings, judicial estoppel might be used against Trustee in the Probate
Contest based on the Tenth Circuit’s decision in Queen v. TA Operating, LLC. 53
Debtors do nothing to adequately refute these findings. Therefore, the bankruptcy
court correctly concluded the probability of success was low.
      Regarding the complexity and expense of the litigation, the bankruptcy
court first found the estate had no funds with which to pursue a one or two week-
long trial that could cost over $100,000 to try in a forum 2,000 miles away.
Further, the bankruptcy court determined Trustee would have to keep the
bankruptcy estate open and delay any possible distribution to creditors while
waiting for the litigation to get to trial, which based on the witnesses’ testimony,
could take as long as eighteen months. Therefore, the bankruptcy court concluded
the complexity and expense of the litigation favored settlement, and Debtors
offered nothing that would undermine this conclusion.
      Settlements are looked upon with favor in bankruptcy proceedings, 54 and a
bankruptcy court’s order approving a negotiated settlement is entitled to
deferential review. This Court can only reverse the Order Approving Settlement




52
      (...continued)
F.3d 1174, 1180 (10th Cir. 2014).
53
      734 F.3d 1081 (10th Cir. 2013).
54
      In re Jevic Holding Corp., 787 F.3d 173, 184 (3d Cir. 2015); TMT Trailer
Ferry, 390 U.S. at 424.

                                        -15-
if there has been an abuse of discretion.55 After hearing testimony and taking
evidence, the bankruptcy court appropriately evaluated the Settlement Agreement
in light of the applicable Kopexa Realty factors. It then ruled that Trustee’s
decision to settle the Probate Contest was a reasonable business judgment made to
fulfill his statutory and fiduciary duty to the estate by maximizing the value of the
asset. Debtors’ only real argument against the Settlement Agreement is the
general assertion that it is “too low.”56 Debtors have not demonstrated that the
bankruptcy court abused its discretion in entering the Order Approving
Settlement. 57


55
       In re Kopexa Realty, 213 B.R. at 1022.
56
       In addition to the fact that a settlement is not required to be the highest
possible result, Scott significantly overvalues her interest. It is not accurate for
Scott to suggest that Trustee compromised her interest worth approximately $1
million (based on a 1/3 interest in an estate valued at approximately $3 million)
for $100,000. Scott’s interest under the Wills is potentially subject to several
contingencies: 1) the possibility that Scott will predecease her mother; 2) the
possibility that her mother may exercise her limited power of appointment to
divest Scott of any interest; and 3) the possibility of reduction of the trust
principal because it may be distributed for her mother’s needs. And again,
enjoyment of her interest is postponed until some time in the future. The
contingencies and deferred enjoyment affect the value of her interest
dramatically. Additionally, a substantial amount of the estate had already been
spent on legal fees in the Probate Contest, and continued litigation would only
increase the fees the estate would bear, further reducing the value of Scott’s
interest.
57
       The bankruptcy court also provided another basis for approving the
Settlement Agreement. It ruled that equity prevented Debtors from asserting
Scott’s interest in the Decedent’s estate or the Probate Contest had a value higher
than the $100,000 received under the Settlement Agreement because they
neglected to timely disclose the interest and then claimed it had no value. The
bankruptcy court opined:
       Regardless of the precise name of the equitable doctrine the Court
       invokes, in equity and good conscience, the Court cannot permit the
       Debtors’ constant and continuing bad faith with respect to this matter
       to derail the Trustee’s efforts on behalf of their creditors. By their
       bad faith conduct, the Debtors have forfeited the right to have their
       voices heard.
Order Approving Settlement at 10, in Appellants’ Amended App. at 49. In light
of our conclusion that the bankruptcy court did not abuse its discretion in
                                                                       (continued...)

                                         -16-
V.    CONCLUSION
      The bankruptcy court correctly ruled that Scott’s interest under the
Decedent’s Wills, or in the Probate Contest thereof, was property of the estate
pursuant to § 541 because the Decedent died two months prior to the petition
date. Further, the bankruptcy court did not abuse its discretion in approving the
Trustee’s Settlement Agreement compromising the Probate Contest. Therefore,
its Order Approving Settlement is hereby AFFIRMED. 58




57
      (...continued)
approving the Settlement Agreement, we need not address the equities of the case.
58
       Also pending before this Court is Appellee Dennis W. King’s Motion to
Strike Portions of Appellants’ Amended Appendix (Docket No. 56 filed on
February 5, 2015). In light of our decision, we deny the Motion to Strike as
moot.

                                       -17-